 Inthe Matter of THESTUDEBAKERCORPORATION,ST. LOUIS, MISSOURIPARTS DEPOT, EMPLOYERandAUTOMOTIVE PETROLEUM AND ALLIEDINDUSTRIES EMPLOYEES, UNIONNo. 618,AFFILIATED WITH I. B. OFT. C. W. H. or A., AFL, PETITIONERCase No. 14-RC-799.-Decided October 11, 1949DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, a hearing was held before Harry G.Carlson, hearing officer.The hearing officer's rulings made at thehearing are free from prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Members Houston, Reynolds, andMurdock].Upon the entire record in this-case, the Board finds :1.The Employer is engaged in commerce within themeaning ofthe National Labor Relations Act.2.The labor organization involved claims to represent certainemployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section9 (c) (1) and Section 2 (6) and (7) of the Act.4.The following employees of the Employer at its St. Louis, Mis-souri depot, constitute a unit appropriate for the purposes of collectivebargaining within the meaning of Section 9 (b) of the Act:All office employees,' excluding all other employees of the Employer,IEmployer moved to dismiss the petition,contending that the Petitioner may not repre-sent the office workers because it is already the certified bargaining representative for allother employees at the Employer's depot, excluding the office workers and supervisors.The Board has frequently held that clerical employees,although generally excluded fromunits of production and maintenance workers, may constitute separate appropriate unitsand may be represented therein by whatever bargaining agency they choose.Matter ofChrysler Corporation,76 N. L. R.B. 50 ;Matter of Art Metal Construction Company,75 N. L.it.B. 80;Matter of International Salt Company,Inc.,74 N. L. R.B. 1253 ;Matterof Swift &Co.,65 N. L. it. B. 423.86 N. L.R. B., No. 65.460 THE STUDEBAKER CORPORATION461guards, professional employees,and all supervisors as defined in theAct.2DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for thepurposes of collective bargaining with the Employer, an election bysecret ballot shall be conducted as early as possible, but not later than30 days from the date of this Direction, under the direction and super-vision of the Regional Director for the Region in which this case washeard, and subject to Sections 203.61 and 203.62 of National LaborRelations Board Rules and Regulations, among the employees in theunit found appropriate in paragraph numbered 4, above, who wereemployed during the pay-roll period immediately preceding the dateof this Direction of Election, including employees who did not workduring said pay-roll period because they were ill or on vacation ortemporarily laid off, but excluding those employees who have sincequit or been discharged for cause and have not been rehired and rein-stated prior to the date of the election, and also excluding employees onstrike who are not entitled to reinstatement, to determine whether ornot they desire to be represented, for purposes of collective bargaining,by Automotive Petroleum and Allied Industries Employees, UnionNo. 618, affiliated with I. B. of T. C. W. H. of A., AFL.2Employer urges the exclusion from the unit of the secretary-stenographer,contendingthat she is a confidential employee.This employee takes dictation from the managerand assistant manager,and handles the filing of correspondence pertaining to records,reports, and qualifications of other employees.All general labor policies affecting suchmatters as wages, normal hours of employment,and conditions of employment, are formu-lated by the Employer at its home office. The local manager has the responsibility onlyof determining whether or not employees meet required qualifications.Advancements areautomatic If the qualifications are met.We find that the secretary-stenographer does notassist In a confidential capacity anyone handling the Employer's general labor relations.Accordingly,we shall include this employee in the unit.SeeMatter of Inter-MountainTelephone Company, 79 N.L.R. B. 715;Matter of Automatic Electric Company, 79N. L. R. B. 1057.